Motion to dismiss appeal granted, with $10 costs, unless the appellants procure the record on appeal and appellants’ points to be served and filed on or before May 3, 1962, with notice of argument for May 15, 1962, said appeal to be argued or submitted when reached. Motion to dispense with printing granted insofar as to permit the appeal to be heard upon a typewritten or mimeographed record, without printing the same, and upon typewritten or mimeographed appellants’ points, upon condition that the appellants serve one copy of the typewritten or mimeographed record and one copy of the typewritten or mimeographed appellants’ points on the attorney for respondents and file 6 typewritten copies or 19 mimeographed copies of both the record on appeal and appellants’ points with this court on on before May 3, 1962, with notice or argument for May 15, 1962, said appeal to be argued or submitted when reached. Concur — Botein, P. J., Breitel, Valente, McNally and Eager, JJ.